PD-0123-15
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                             Transmitted 7/9/2015 4:08:16 PM
     July 10, 2015                                            Accepted 7/10/2015 8:55:03 AM
                                                                              ABEL ACOSTA
                                 No. PD-0123-15                                       CLERK

                      IN THE COURT OF CRIMINAL APPEALS

                           OF THE STATE OF TEXAS


JAMES FERNANDEZ,                                                   Appellant

v.

THE STATE OF TEXAS,                                                 Appellee



                           Appeal from Val Verde County



                                    * * * * *

                     STATE’S MOTION TO EXTEND TIME FOR
                              FILING ITS BRIEF
                                  * * * * *

                                  Lisa C. McMinn
                             State Prosecuting Attorney
                               Bar I.D. No. 13803300

                                 John R. Messinger
                          Asst. State Prosecuting Attorney
                               Bar I.D. No. 24053705

                                  P. O. Box 13046
                               Austin, Texas 78711
                             512/463-1660 (Telephone)
                                512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its brief

to and including the 24th day of July, 2015. This office agreed to represent the State

in this matter on June 24, 2015, and the additional time would provide the thirty days

normally permitted a responding party. No previous motions to extend this deadline

have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until July 24, 2015, be granted.



                                                Respectfully submitted,


                                                  /s/ John R. Messinger
                                                JOHN R. MESSINGER
                                                Assistant State Prosecuting Attorney
                                                Bar I.D. No. 24053705

                                                P.O. Box 13046
                                                Austin, Texas 78711
                                                512/463-1660 (Telephone)
                                                512/463-5724 (Fax)




                                            1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its Brief

has been eFiled or e-mailed on this the 9th day of July, 2015 to:

Melissa Hargis
Assistant Attorney General
District Attorney Pro Tem
Office of the Attorney General
Austin, TX 78711
melissa.hargis@texasattorneygeneral.gov

James Gerard McDermott, II
8140 N. Mopac
Westpark 4, Suite 250
Austin, TX 78759
james@centraltexaslawyers.com

                                                /s/ John R. Messinger
                                              John R. Messinger
                                              Assistant State Prosecuting Attorney




                                          2